            Case 6:19-cv-00058-SEH Document 93 Filed 01/25/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MONTANA

                                   HELENA DIVISION

 DONNA GROHrvlAN,

                               Plaintiff,         No. CV 19-58-H-SEH

 vs.
                                                  ORDER
 MOUNTAIN WEST FARM BUREAU
 MUTUAL INSURANCE COrvIPANY,

                               Defendant.

       Pending before the Court is Plaintifrs Motion to Require Amended Expert

Disclosure 1 with brief in support2 filed on January 12, 2021. Defendant opposes

the motion. 3

       The Court issued its Order4 setting a schedule in this case on January 31,


       1
           Doc. 87.
       2
           Doc. 88.
       3
           See Doc. 87 at 2.
       4
           Doc. 16.
Case 6:19-cv-00058-SEH Document 93 Filed 01/25/21 Page 2 of 2
